Citation Nr: 0427002	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on VA medical treatment. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He died in January 2001, and the appellant is 
the surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  That rating 
decision denied compensation pursuant to 38 U.S.C.A. § 1151 
for the veteran's death based on VA medical treatment; denied 
service connection for the cause of the veteran's death 
(other than on the basis of 38 U.S.C.A. § 1151); and denied 
eligibility for Dependents' Educational Assistance.  The 
appellant disagreed with and perfected her appeal of only the 
§ 1151 issue.

In June 2004, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is now part of the record. 

The Board has granted the appellant's motion to advance the 
appeal on the Board's docket.  38 U.S.C.A. § 7107(a)(2)(B); 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

REMAND

The veteran died in January 2001.  The death certificate 
lists the primary cause of death as arteriosclerotic 
cardiovascular disease; no contributing cause of death is 
listed and no autopsy was performed.  The appellant contends 
that the veteran died after following the orders of a VA 
physician to discontinue the use of Coumadin and aspirin used 
to treat his heart condition, which contributed to his death.   

VA records on file show that the veteran had a history of 
coronary artery disease with a coronary artery bypass graft 
in 1996.  In November 2000, he had surgery for lung cancer 
and he was placed on warfarin (the generic of Coumadin).  He 
was discharged from the hospital in December 2000 and his 
discharge medications included aspirin, warfarin, Digoxin, 
Procainamide and beta blockers.  On December 28, 2000, the 
veteran called VA to report that he had just had thoracic 
surgery for lung cancer and had been taken off his aspirin 
and Coumadin.  The veteran was advised not to resume using 
aspirin and Coumadin until his next scheduled visit on 
January 17, 2001, since his medication regimen would be 
reviewed at that time.  On January 2, 2001, the veteran was 
seen by an oncologist, who noted that the veteran had been on 
Digoxin for atrial fibrillation, but that the medication had 
been discontinued with normal sinus rhythm.  The physician 
noted that the veteran was still on anticoagulation 
medication.  

In June 2003 and March 2004, a VA physician expressed the 
opinion that the affect of whether the discontinuation of 
medication was related to the cause of death could not be 
determined without autopsy findings such as a myocardial 
infarction or pulmonary embolism. 

The appellant testified that the veteran died suddenly after 
getting in his truck as witnessed by her brother-in-law. 

In light of the above and under the duty to assist, 38 C.F.R. 
§ 3.159, the case is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the appellant that:

a.  To substantiate her claim should 
submit competent medical evidence 
that the veteran's death was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA. 

b.  If she has evidence to 
substantiate her claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, she 
should submit the records herself or 
with her authorization, VA will make 
reasonable efforts to obtain the 
records on her behalf.

c.  If she has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records she 
identifies.

d.  Ask the appellant to provide any 
evidence in her possession that 
pertains to the claim, specifically, 
a statement from her brother-in-law, 
who witnessed the veteran's death. 

2.  Request the records from December 12, 
2000, to January 1, 2001, from the Temple 
VAMC and from 1996 to 2001 from the 
Austin VA clinic.   

3.  Arrange for review of the veteran's 
file by a VA cardiologist, who is not 
assigned to the Temple VAMC.  
The physician is asked to express an 
opinion on the following questions: 

a.  Does the record show that the 
veteran was prescribed ASA or 
Coumadin or other medications for 
the treatment of coronary artery 
disease prior to and after lung 
surgery in November 2000?  

b.  If medication was prescribed for 
coronary artery disease, what is the 
clinical significance of the 
temporary discontinuance of 
medications, such as ASA and 
Coumadin, for a period of 9 to 14 
days?

c.  What is the clinical 
significance of the above history of 
a patient who dies suddenly at home 
and the cause of death is listed as 
arteriosclerotic cardiovascular 
disease? 

d.  Considering sound medical 
principles, did the discontinuance 
of medication for treatment of 
coronary artery disease caused the 
veteran's death and, if so, is it at 
least as likely as not that the 
discontinuance of medication for 
treatment of coronary artery disease 
was due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on part of VA; or, under the 
circumstances, whether the veteran's 
death was not reasonably 
foreseeable?

4.  After the above development, 
adjudicate the claim.  If the benefit 
sought on appeal is denied, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


